PER CURIAM.
This is a motion for an appeal from a $1,500 damage award arising out of the alleged maintenance of a nuisance by appellant
Appellant contends that appellees failed to prove negligence and that the damages are excessive. The condition shown to have been created by appellant constituted a nuisance, in effect resulting in a trespass upon appellees’ property, and the issue of negligence was not relevant. See Rogers v. Gibson, 267 Ky. 32, 101 S.W.2d 200.
While damages are difficult of ascertainment in this type of action, the amount allowed by the jury does not strike us as excessive.
The- motion for appeal is denied and the . judgment stands affirmed.